Citation Nr: 1146190	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  08-30 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for gastric reflux. 

4.  Entitlement to an initial compensable rating for allergic rhinitis.

5.  Entitlement to an initial compensable rating for deviated septum.

6.  Entitlement to an initial compensable rating for scarring of the right tympanic membrane. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION


The Veteran served on active duty from September 1956 to August 1977. 

This appeal comes before the Board of Veterans' Appeals (Board) from August 2006 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) by videoconference from the RO in July 2011.  A transcript of the hearing is associated with the claims file. 

In correspondence in December 2009, which is prior to certification of the case to the Board, the Veteran withdrew his appeal of denials of service connection for osteoarthritis, low back pain, hypothyroidism, and rheumatoid arthritis.  38 C.F.R. § 20.204 (2011).  These issues, therefore, are not currently before the Board.

The Board notes that the RO has certified for appeal an issue stylized as entitlement to an initial compensable rating for "allergic rhinitis with deviated septum."  The Veteran's allergic rhinitis and deviated septum do not arise from a common etiology, and VA's Schedule of Ratings contain specific diagnostic criteria pertaining to both allergic rhinitis (Diagnostic Code 6522) and deviated septum (Diagnostic Code 6502).  As such, the Board has listed these as separate claims for adjudicative purposes.
 
The issues of service connection for bilateral hearing loss, tinnitus, and gastric reflux, as well as entitlement to an initial compensable rating for scarring of the right tympanic membrane, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's chronic allergic rhinitis is manifested by constant nasal inflammation, congestion, rhinorrhea, watering eyes, and sneezing caused by grass, trees, and other environmental allergens, but absent 50 percent obstruction of nasal passages on both sides, complete obstruction on one side, or nasal polyps.

2.  The Veteran's deviated septum is manifested by a 75 percent obstruction on the left side only. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2011).

2.  The criteria for an initial compensable rating for deviated septum have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6502 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the claims for allergic rhinitis and deviated septum, the Veteran is challenging the initial evaluations assigned following the grant of service connection.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Accordingly, no further duty to notify was applicable once service connection had been granted.

In addition, VA has obtained all relevant, identified, and available evidence.  There are no outstanding requests to obtain any private medical records for which the Veteran has both identified and authorized VA to obtain on his behalf.  The Board remands a hearing loss issue below, in part, on the Veteran's report of an upcoming audiology evaluation.  This record is not reasonably relevant to the rhinitis and deviated septum issues being decided by the Board.  The Board is unaware of any records in the possession of a federal agency, including the Social Security Administration, which is relevant to issue regarding the current state of rhinitis and deviated septum disability during the appeal period.  See generally Francisco v. Brown, 7 Vet. App. 55 (1994) (the primary concern for any rating claim is the present level of disability).

The Board also notes that the Veteran was provided VA examination for the allergic rhinitis and deviated septum disabilities in March 2008.  This examination report contains all findings necessary to decide the claims.  The Board additionally notes that this examination report is supplemented by records of the Veteran's treatment in the clinical setting.  

The Board has reviewed the lay and medical evidence of record since the last VA examination in March 2008, which includes the Veteran's testimony before the Board in June 2011.  In the opinion of the Board, none of this evidence suggests an increased severity of symptoms to the extent that compensable schedular ratings may still be possible for the allergic rhinitis and deviated septum disabilities.  Thus, there is no duty to provide further medical examination on these claims.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

At the hearing in July 2011, this AVLJ spent considerable time with the Veteran suggesting evidence capable of substantiating his service connection claims, which is partly the reason for remand of those claims.  With respect to the allergic rhinitis and deviated septum claims, the Veteran informed the Board that his relevant treatment records have been associated with the claims folder.  See Transcript of July 2011 Board hearing, pp. 12-14.  On the particular facts of the issues addressed on appeal, the Board finds that it has fully complied with the Bryant requirements.

The Board notes that, effective August 23, 2011, VA amended its hearing regulations to clarify that 38 C.F.R. § 3.103(c)(2) only applies to hearings before the Agency of Original Jurisdiction (AOJ) and not the Board.  76 Fed. Reg. 52574 (Aug. 23, 2011).

For the reasons expressed above, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims being decided at this time.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Veteran served as a U.S. Air Force administrative specialist and retired at the rank of Senior Master Sergeant.  He contends that his allergic rhinitis and deviated septum disabilities are more severe than are contemplated by the noncompensable ratings.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. § Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Allergic rhinitis warrants a 10 percent rating when there are no nasal polyps but with greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A 30 percent rating is warranted when polyps are present.  There is no higher schedular rating.  38 C.F.R. § 4.97, Diagnostic Code 6522.   

A deviated septum from a traumatic event warrants a 10 percent rating if there is a 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6502. 

Ratings for several forms of chronic sinusitis are provided in the General Rating Formula for Sinusitis.  38 C.F.R. § 4.97, Diagnostic Codes 6510-14.  However, the Veteran is not service-connected for chronic sinusitis disability.  As such, these criteria are not applicable to the claims at hand.

In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102. 

Service treatment records showed that the Veteran received outpatient treatment on several occasions for nasal congestion, sore throat, and tonsillitis.  In June 1958, the Veteran sought treatment after being stricken on the left cheek with a baseball bat.  X-rays were negative.  An examiner diagnosed a contusion and prescribed ice application.  In medical history questionnaires in July 1966 and August 1967, the Veteran reported that he experienced "hay fever."  The examiners made no comments nor did they note any nasal, sinus, or respiratory abnormalities.  In November 1974, a military examiner noted that the Veteran did not have allergies and that his symptoms were representative of an upper respiratory tract infection.  In a May 1977 discharge physical examination, the Veteran reported a history of ear, nose, and throat trouble and hay fever.  The military physician noted "long hx of seasonal allergic rhinitis, controlled with antihistamines, not incapacitating."  

Post-service, a May 1987 allergy clinic record noted the Veteran's reports of a history of perennial symptoms of clear rhinorrhea, ocular symptoms, and sneezing triggered by cut grass.  The physician noted that the symptoms were previously controlled with antihistamines which were no longer advisable because of other disorders.  The Veteran had no asthma, hives, or intolerance to other medications or food.  The Veteran reported working as a real estate appraiser, was an occasional cigar smoker, and had a family history of allergic reactions.   The physician diagnosed allergic rhinitis predominantly secondary to grass and trees.  In November 1992, another clinician noted the continuation of the same symptoms treated with a nasal inhaler.  Subsequent outpatient reports listed the Veteran as allergic to antihistamines. 

A June 2002 clinical record noted the Veteran's report of difficulty breathing, but the Veteran denied any trauma to the nose.  The clinician observed an enlarged nodule and deviated septum on the left.  In July 2002, the Veteran underwent septoplasty that improved airway flow.  The records are silent for any report by the Veteran of trauma to the nose in service.  

Overall, the clinical records associated with the claims folder generally reflect the Veteran's treatment for allergic rhinitis with prescriptions such as Fluticasone nasal spray.  There are no specific findings of a 50 percent obstruction of nasal passages on both sides, or complete obstruction on one side due to either allergic rhinitis or deviated septum.  There is also no finding of nasal polyps.

In August 2007, the RO received the Veteran's claim for service connection for chronic allergic rhinitis and residuals of trauma to the face including a deviated septum.  

In March 2008, a VA physician noted a review of the claims file and the Veteran's report of testing and diagnosis of allergies to multiple environmental allergens in 1980.  Notably, this testing appears to have been conducted in May 1982.  The Veteran reported symptoms of stuffy and runny nose, watering eyes, and sneezing that occurred year round.  The Veteran also reported the deviated septum caused by trauma to the nose and the attempt to correct the defect with septoplasty.  On examination, the physician noted midline external alignment with no deformity, a 75 percent obstruction of airway on the left from a deviated septum, and generalized nasal inflammation with serous exudates bilaterally but no nodules.  The physician diagnosed allergic rhinitis and concluded that it was the same disorder as was treated in service.  The physician made no comment regarding the contended nose trauma or origin of the deviated septum.  

In April 2008, the RO granted service connection and a noncompensable rating for allergic rhinitis with a deviated septum. 

In a July 2011 Board hearing, the Veteran stated that the environmental conditions in his area of residence have been very dry and dusty.  He stated that he has symptoms of allergic rhinitis and uses medication on a daily basis.  He did not describe a 50 percent obstruction of nasal passages on both sides, complete obstruction on one side, or nasal polyps.

The Board concludes that an initial or staged compensable rating for chronic allergic rhinitis and/or deviated septum is not warranted.  The Veteran is both competent and credible to report his observed symptoms of nasal congestion and discharge and his continuous use of nasal spray because his reports are consistent and have been accepted by his treating clinicians and by the VA examiner in 2009.   The Veteran's allergic rhinitis is predominantly caused by exposure to grass, trees, and the dry climate of his residence.  Although the Veteran is retired, there is no credible lay or medical evidence that either his allergic rhinitis or deviated septum imposes any restriction in daily activities or would restrict his occupational duties if he returned to work.  

In 2002, prior to receipt of his claim for service connection, the military physician noted a nasal nodule which was corrected at the time of the partially successful surgical procedure to correct a deviated septum.  In March 2008, a VA physician reviewed the history and noted continued nasal inflammation and rhinnorhea but no polyps.  The physician noted a 75 percent obstruction on the left side that was caused by the deviated septum and not the allergic inflammation.  

Overall, for the entire appeal period, the credible lay and medical evidence establishes that the Veteran's chronic allergic rhinitis has been manifested by constant nasal inflammation, congestion, rhinorrhea, watering eyes, and sneezing caused by grass, trees, and other environmental allergens, but absent 50 percent obstruction of nasal passages on both sides, complete obstruction on one side, or nasal polyps.   Additionally, his deviated septum has been manifested by a 75 percent obstruction on the left side only. 

Thus, compensable ratings are not assignable for allergic rhinitis under Diagnostic Code 6522, or deviated septum under Diagnostic Code 6502.  Significantly, the Veteran himself has not specifically described a 50 percent obstruction of nasal passages on both sides, complete obstruction on one side, or nasal polyps.  To the extent his argument may be construed as such, the Board places greater probative value to the precise description of clinical symptomatology provided by the VA examiner in 2008, who holds greater training and expertise than the Veteran in evaluating all aspects associated with these medical disorders.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).


The Board further finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The Veteran's symptoms of chronic allergic rhinitis and deviated septum are adequately contemplated in the applicable schedular rating.  However, the extent of severity of his disorders is not sufficient to warrant a compensable rating for which schedular criteria are available.  The Veteran has also not presented any evidence that his particular service-connected disorder results in a unique disability that is not addressed by the rating criteria.  Specifically, there is no evidence of frequent medical care or interference with daily activities or with the duties of his occupation should he return to work that would suggest that the Veteran is not adequately compensated by the regular schedular standards.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An initial compensable rating for allergic rhinitis is denied.

An initial compensable rating for deviated septum is denied.


REMAND

Bilateral Hearing Loss, Tinnitus, and Right Tympanic Membrane

Service personnel records and the Veteran's July 2011 Board testimony showed that he was assigned to operational Air Force maintenance offices from December 1960 to November 1961 and from January 1965 to September 1967.  He reported that his offices were adjacent to hangars, maintenance areas, and a taxiway and that he was exposed to aircraft noise eight hours per day, five days per week.  

On review of the entirety of the record, the Board finds that additional VA audiology examination is necessary to ensure complete development of the hearing loss and tinnitus claims.  A VA examiner in October 2009 found that the Veteran's bilateral hearing loss and tinnitus were not causally related to noise exposure in service.  In providing this opinion, the VA examiner stated that the Veteran's audiometric examinations during service disclosed no significant change in hearing thresholds with all thresholds within normal limits on his 1977 retirement physical examination.

The Board notes that the Veteran's May 1977 audiometric examination on service separation documented right auditory thresholds of 25 decibels, and left auditory thresholds of 30 decibels, at 6000 Hertz.  A prior audiometric examination in February 1976 documented auditory thresholds of 30 decibels at 6000 Hertz, bilaterally.  The Veterans Benefits Administration (VBA) has generally noted that normal clinical hearing is manifested by puretone thresholds from 0 to 25 decibels between the frequencies of 250 and 8000 Hertz.  See VBA Training Letter 10-02 dated March 18, 2010.  See also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing a treatise entitled CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et al. eds, 1998) for the proposition that the threshold for normal hearing is from 0 to 20 decibels with higher threshold levels indicating some degree of hearing loss).  

The VBA Training Letter also references an Institute of Medicine (IOM) report on Noise and Military Service which indicates that auditory thresholds at 6000 Hertz, while not determinative of hearing loss disability per VA standards under 38 C.F.R. § 3.385, may be relevant in determining whether a current hearing loss disability has a noise-induced etiology.  Id.  Thus, the Board will return the October 2009 VA audiology examination report for further clarification.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (important guiding factors to be used by VA adjudicators in evaluating the probative value of a medical opinion include: (1) whether the opinion is based upon sufficient facts or data; (2) the opinion is the product of reliable principles and methods; and (3) the expert witness has applied the principles and methods reliably to the facts of the case).

The Board further notes that, at the July 2011 Board hearing, the Veteran was advised that the record did not contain a credible medical opinion in favor of a relationship of his hearing loss and tinnitus to service nor was there any medical observation of any organic ear disorder other than scarring of the right tympanic membrane.  Specifically, there was no medical observation of any residuals of otitis, ear canal blockage, or recurrent tympanic rupture.  The Veteran stated that he had an appointment with a VA physician several days after the hearing to discuss these issues.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the RO must request VA medical records pertaining to the Veteran that are dated from October 2009 to the present to specifically include any examination conducted in July or August 2011.

Notwithstanding the Veteran's reports of an appointment with a VA physician, the record does not show a history of VA outpatient care.  As the Veteran may have been referring to his military clinic physician, the RO must request from the Veteran authorization to obtain any records of this care relevant to hearing loss, tinnitus, or right tympanic membrane residuals, and if authorized, obtain relevant records since January 2006.  

Gastric Reflux

Service treatment records showed that the Veteran sought treatment in a military facility emergency room on one occasion in August 1970 for chest pain and gastric discomfort.  The only notation on the record of treatment was that the Veteran's condition was normal.  The remainder of the service treatment records is silent for any gastric disorders.  The Veteran specifically denied relevant symptomatology on formal examinations in February 1976 and May 1977.

Post- service outpatient treatment records from a military clinic showed that the Veteran was diagnosed and treated for probable reflux esophagitis in December 1985.  At this time, the records describe this as a "new problem" with symptoms present "x 6 wks."  He was prescribed Maalox.  He was seen for a follow-up examination in February 1976, wherein a condition of reflux esophagitis v. gastritis was deemed to have resolved.

The Veteran again received treatment for gastric pain from August to November 1990.  A clinician noted that the recurrent episodes were not related to food or antacids.  These symptoms had been present for "11/2 month[s]."  After medical workup, a physician in November 1990 ruled out gastroesophageal reflux disease, peptic ulcer disease, and gastritis.  Although the physician noted that additional testing was warranted, the record does not show the outcome or any final diagnosis.  

In a July 2011 Board hearing, the Veteran stated that he was diagnosed with indigestion at the time of his emergency room visit in August 1970 and that he was told by the physician to use over-the-counter antacid medications.  He reported that he was seen at military clinics in 1991 with no diagnosis or resolution but that he later was examined by a private physician, Dr. T, who diagnosed acid reflux.  No record of this treatment and diagnosis has been obtained.

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, the service treatment records do reflect an emergency room visitation for chest pain and gastric discomfort in August 1970 which the Veteran alleges demonstrates the onset of his currently manifested reflux disorder.  The Board concludes that the low threshold has been met for VA to obtain an examination, diagnosis, and opinion on the nature and etiology of the Veteran's recurrent gastric distress.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran the identity and address of Dr. T., the physician who diagnosed gastric reflux in 1991.  If authorized, request relevant private treatment records and associate any records received with the claims file. 

2.  Confirm with the Veteran the identity of the medical provider with whom he consulted regarding his hearing, tinnitus, and right tympanic membrane disorders in July and August 2011.  If not a VA provider, then request authorization to obtain any identified records of examination and treatment for hearing and organic ear disorders, and if authorized, request all relevant records since January 2006 and associate any records received with the claims file.

3.  Request records of VA medical care, if any, since October 2009.  Associate any records received with the claims file. 

4.  Upon receipt of any additional records, return the Veteran's audiology report for clarification on the opinion regarding the likely nature and etiology of the claimed hearing loss and tinnitus.  Following review of the claims folder, the VA audiologist is request to provide opinion on the following questions:

	a) whether it is at least as likely as not (probability of 50% or greater) that the Veteran's current right and/or left ear hearing loss is the result of noise exposure during active service from September 1956 to August 1977 and/or is otherwise related to active service?

	b) whether it is at least as likely as not (probability of 50% or greater) that the Veteran's current tinnitus is the result of noise exposure from September 1956 to August 1977 and/or is otherwise related to active service?

For purposes of this examination and the opinion sought, the examiner should specifically consider the following:

* the significance, if any, of the auditory thresholds of 30 decibels bilaterally on the February 1976 audiometric examination;
* the significance, if any, of the right auditory thresholds of 25 decibels, and left auditory thresholds of 30 decibels at 6000 Hertz, on the May 1977 audiometric examination; and
* the significance of the medical treatise articles positing that noise induced hearing loss may be due to cumulative noise exposure which is gradual and progressive over time in light of the Veteran's overall military, occupational and recreational noise exposure history.

A rationale must be provided for the opinion offered and, if the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so.

5.  Additionally, schedule the Veteran for a VA gastrointestinal examination.  Request that the examiner review the claims file and note the review in an examination report.  Request that the examiner evaluate the Veteran's current symptoms including any indicated medical tests.  Following examination and review of the claims folder, the examiner is requested to provide opinion as to whether it is at least as likely as not (50 percent possibility or greater) that any current gastrointestinal disorder first manifested with the documented treatment in 1970 or is otherwise related to active service?

For purposes of this examination and the opinion sought, the examiner should specifically consider the following:

* the Board's factual determination that the Veteran's report of continuous gastrointestinal symptoms since service treated with over-the-counter medications is not consistent with the entire evidentiary record; and
* that the most credible evidence first reflects post-service treatment for probable reflux esophagitis in December 1985 with a recent onset of symptomatology.

6.  Schedule the Veteran for appropriate VA examination to determine the current nature and severity of the service-connected right tympanic membrane scarring with history of otitis media.  The claims folder must be made available to the examiner.  The examiner is requested to identify all current manifestations, if any, of service-connected right tympanic membrane scarring with history of otitis media.

7.  Thereafter, readjudicate the claims for service connection for bilateral hearing loss, tinnitus, and gastric reflux and for an initial compensable rating for residuals of scarring of the right tympanic membrane.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


